In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: November 20, 2015

* * * * * * * * * * * * * *                             *
BRIDGET BARTSCH,                                        *
                                                        *        No. 13-536V
                  Petitioner,                           *
                                                        *
v.                                                      *        Special Master Roth
                                                        *
SECRETARY OF HEALTH                                     *        Damages Decision Based on Stipulation;
AND HUMAN SERVICES,                                     *        Influenza Vaccine; Guillain-Barre
                                                        *        Syndrome; “GBS”; Chronic Inflammatory
                  Respondent.                           *        Demyelinating Polyneuropathy; “CIDP”.
                                                        *
* * * * * * * * * * * * * *                             *

Scott B. Taylor, Urban and Taylor, S.C., Milwaukee, WI, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                  DECISION AWARDING DAMAGES1

Roth, Special Master:

       On August 2, 2013, Bridget Bartsch filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 [the “Vaccine Act” or
“Program”], alleging that she developed Guillain-Barre Syndrome (“GBS”) and/or Chronic
Inflammatory Demyelinating Polyneuropathy (“CIDP”) as a result of the influenza vaccine she
received on August 10, 2010. Respondent denies that the flu vaccine is the cause of petitioner’s
alleged GBS and/or CIDP, or any other injury or condition. Stipulation at ¶ 6.

        On November 18, 2015, respondent filed a stipulation detailing compensation for life
care items, lost wages, past unreimbursed expenses, and pain and suffering. According to
respondent’s stipulation, petitioner agrees to the proposed award of compensation. Pursuant to
the terms stated in the attached stipulation, petitioner is awarded:
1
 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with Vaccine Rule 18(b), petitioners
have 14 days to identify and move to delete medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I
will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        1. A lump sum of $581,357.00 in the form of a check payable to petitioner. This
           amount represents all remaining compensation for damages that would be available
           under 42 U.S.C. § 300aa-15(a). This sum includes $56,357.00 for future life care
           plan expenses for the first year following the entry of judgment, $175,000.00 for pain
           and suffering, and 350,000.00 for lost wages and past unreimbursable expenses.

        2. An amount sufficient to purchase the annuity contract, described in paragraph 10
           of the attached stipulation, paid to the life insurance company from which the annuity
           will be purchased (the “Life Insurance Company”).

        The clerk of the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                                       s/Mindy Michaels Roth
                                                                       Mindy Michaels Roth
                                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.


                                                         2